United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 98-4026
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of South Dakota.
Susan Kay Hastings,                       *
                                          *     [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                            Submitted: June 11, 1999
                                Filed: June 18, 1999
                                    ___________

Befor e WOLLMAN, Chief Judge, RICHARD S. ARNOLD and BEAM, Circuit
       Judges.
                            ___________

PER CURIAM.

        Susa n Kay Hastings appeals the district court’s1 denial of her motion for relief
from judgment. After careful review of the record and the parties’ briefs, we conclude
th e district court properly denied Hastings’s motion. Accordingly, we affirm See. 8th
Cir. R. 47B.




      1
       Th e Honorable Richard H. Battey, United States District Judge for the District
of South Dakota.
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-